Luke, J.
1. Exceptions pendente lite on which no error is assigned in the main bill of exceptions, and no assignment made by counsel before argument of the case, will not be considered by this court; and this is .true even though such exceptions may have been duly allowed and ordered filed as a part of the record. Shaw v. Jones, 133 Ga. 446 (66 S. E. 240); Smiley v. Smiley, 144 Ga. 546 (87 S. E. 668); Kent v. State, 18 Ga. App. 30 (88 S. E. 913); Southern Ry. Co. v. Williams, ante, 544 (91 S. E. 1001).
2. The other assignments of error are without merit; and, there being some evidence upon which the jury could have found the verdict, which *626is approved by the trial court, the conviction of the defendant will not be set aside.
Decided March 23, 1917.
Accusation of larceny; from city court of Jesup—Judge Clark. January 16, 1917.
James B. Thomas, for plaintiff in error.
W. B. Gibbs, solicitor, contra.

Judgment affirmed.


Wade, O. J., and George, J., concur.